File No.70-10126 (As filed August 11, 2003) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to APPLICATION/DECLARATION ON FORM U-1/A UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Energy Canada Partnership KeySpan Energy Facilities Limited 144 Fourth Avenue 144 Fourth Avenue Sun Life Plaza, West Tower, 6th Floor Sun Life Plaza, West Tower, 6th Floor Calgary,Alberta, Canada T2P 3N4 Calgary, Alberta, Canada T2P 3N4 (Name of companies filing this statement and addresses of principal executive offices) KeySpan Corporation (Name of top registered holding company parent of each applicant) John J. Bishar, Jr. Senior Vice President and General Counsel KeySpan Corporation One MetroTech Center Brooklyn, New York 11201 (Name and address of agent for service) The Commission is also requested to send copies of any communications in connection with this matter to: Laura V. Szabo, Esq. Dickstein Shapiro Morin & Oshinsky LLP 2treet, NW Washington, D.C. 20037 PRE-EFFECTIVE AMENDMENT NO. 1 TO APPLICATION/DECLARATION UNDER PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 This pre-effective Amendment No. 1 amends and restates in the entirety the Form U-1 Application/Declaration previously filed in this proceeding. Item 1. Description of Proposed Transaction A.Introduction Pursuant to Sections 9(a) and 10 of the Public Utility Holding Company Act of 1935, as amended (the Act) and Rule 54, KeySpan Energy Canada Partnership (KECP) and KeySpan Energy Facilities Limited (KEFL), file this application and declaration seeking authorization for KEFL to acquire voting securities of Rimbey Pipe Line Co. Ltd. (Rimbey Co.), pursuant to the terms described in Item 1.C below (the Transaction).
